Title: From John Adams to Edward Augustus Holyoke, 3 April 1786
From: Adams, John
To: Holyoke, Edward Augustus


     
      Sir
      Grosvenor Square April 3. 1786 London
     
     I now do myself the Honour of inclosing to you, as President of the Medical Society, the original Letters of Monsieur De Lassone Monsieur Geoffroy and Monsieur Vicq D’Azyr Copies of which I Suppose have been before recd.— The Vote of the Royal Society of Medicine in Parchment authenticated by its Officers is also inclosed, and a Journal.
     I received in due Season your Letter, inclosing a Vote of the Medical Society, both of which do me great honour. I ought to make my Apology for not answering that Letter, and for not transmitting these original Papers, sooner: but many Removals of my Papers and my Family with various Calls of public Service, have been the real cause.
     With my best Respects to the Medical Society / and the most Sincere Wishes for their Pros / perity, I beg Leave to subscribe myself your / most obedient and obliged servant
     
      John Adams.
     
    